035619-11109 Doc 5 Fi|ec| 01/28/19 Pagei 0f2

Fi|i in this information to identify your case:

mmi Tyneisha Rooheue white FiLEU

mm mm iii A!L

20\9 JAH 28 Fi‘\ \2= 53

 

Debtor 2
(Spome, if tiling) FmName mae Name

 

unmsuesnaumlpk:ycunvmbislxi:tm‘lhydld >, !
Casenumber U 3. SAN§’*’§RUPYC`\ L'L`:“"-j§'» cl Checkifthis is an

   

 

whom ' T UF MARYU§E l`»‘ ded fil'
( ) B\STR{[B,`.AL“MGRH amen lng

 

 

Ofiicial Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 1215

lfyouareanindividual£lingunderchapter?,you musttilloutthisformif:

l ereditorshave¢:laimsmaredbyyourproporty,or

l you haveleasedpersonalplopertyandtheleasehasnotexpired.

You must tile this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the folm.
Beasmnmkmmdmcunwaposdhh."mmspaoeisneeded,athchasepmmshedwmkfmumOnthetopofanyadditional pages,
write your name and use number (if known).

 

Part 1: l..ist'{o\l'¢lei\o¢s“olhve$ecuedclaims

 

1. Foranycreditors|hatyoulistedinl’arndecheduleD:Creditol$Mm}hveClaimsSeauedbyFmperty(OfEcialFomM€D),Ellinme

 

 

 

 

 

 

animauonhdou.
mmawaunmunismhma mammvmmmmm oume
searles a debt? asexempt on Schedule C?
C"ed“_°"$ Dsmendermepropeny. ElNo
name- la , ' ElReiainmepmpeny.-..mredeemic Elves
m"°"°f Dneminnie_mpenyamenmrimoa
securingdebl: Ream'rmahonAgrwment_
ElReemmepmpenya¢-d[exp\av]:
ms Els\muermepmpeny. ElNo
'_ _ l]RerainmepmpenyandredeemiL |;|Yes
m“°“°f ElReeinme_pmpenyammma
Mngdebt MmaoonAgremem.
ClRenainmepmpenyand[expiain]:
mona L]smendermepmpeny. ElNo
`__ " ElRmainu\epropenyandredee¢nn_ E|Y.§
mma DReiai\mepmpmymdminoa
Seounngdebt Reamrma¢ionAgreemem.
UReiainmepmpenyandfexpiain];
ma Elsmendermepmpeny. ElNo
_, , 7 DReiainmepmpenymdredeemiL l'_`lYes
mud ElReuna\epmpenya\dmma
sewing debt Reamnnanon Agreemn.
ElReiainmepmpenyand[exp\am]:

Oflicia| Form 108

 

Statementofk\tentionforlndivldualsFilingUnderChapter7

 

Case19-11109 Doc 5 Fi|ec| 01/28/19 Page 2 0f2

De,,,m Tyneisha Rochelle White case number ir-

 

Frrstrhme |WdrbNome LMNarre

Part 2: List¥our\lnexpimedl’ersonall’mpertyl.eases

 

meyumdmmmwmwhw&&mmmmuwm(mm1066),
filiirrtheirrformm'orrbdou.nonotistndoshhleases. thexpi'dhasosareleaseslldzesdirrdied;thelsaeperiodhasnotyet
ended. Ywnnyassmnemm)qrhdpusmnlpopatyleaseidnmrsteedoesmtassmnek." U.S.C.§365(p){2).

 

 

 

 

 

 

 

Desuieyo\'rmqliedpersoldmleases mthelesebemrmed?
Lessor‘sname: i'_'}No
. . 1 1 1 E]Yos

Desmptronofleased

limme

Lessor’sname: uNo
l l l l l , y

Desm‘puonofremed n es

propefo

Lessor'sname: DNO

nemipuonofle@ed ElYes

mm

Lessor‘sname: []No
, ElYes

Descnptionofleased

pmpeffy¢

Lessor’sname: uNo
__ _ ' UYes

Descriptionofwd

Pl'OPeff¥f

Le§or’sname; gun

o - , l D¥es

Descnptronofleased

imperv-

Lessorsname: ElNo

_ _ ' ' n gives
Descnpbonofleased
P'OPef\yl

 

m- ~»~

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

X §um w comm .X

signmur@oroemom srgnamreamebwrz

! z22 0' f
Datemii wL§/w%v iq Da'eWww*_

 

ofticial Fonn 108 St:ri\ement of lrrtentior\ for lndividuals Filing Under Chapter 7 page 2

